Sam Robinson, Associate Justice. This is an appeal from a jury verdict in the amount of $1,000 in favor of appellees in an eminent domain action brought by appellant to condemn land for a highway overpass at Benton. Pursuant to Act 115 of 1953 (Ark. Stat. § 76-534 et seq.) the Arkansas Highway Commission filed a declaration of taking of the land involved and made a deposit of estimated just compensation in the amount of $500. The deposit was withdrawn by appellees under the provisions of this act. The matter was tried to a jury and a verdict of $1,000 was returned in favor of appellees. The sole question raised on appeal is upon the correctness of the trial judge’s ruling denying appellant’s motion for a mistrial based on the contention that prejudicial error occurred when the amount of the deposit of estimated just compensation was mentioned by appellees’ attorney while cross-examining one of appellant’s witnesses. Mr. Robert E. Hamilton testified on behalf of appellant as an expert on the damage to appellees as a result of the condemnation of approximately % acre of a 3-acre tract of land. On direct examination lie testified that he appraised the property for the Highway Department and estimated the value of the land before the taking at $5,500 and after the taking at $5,302, rounding off the damage at $200. It would appear from the direct examination of this witness that he had been the expert used by the Highway Department in arriving at the estimated just compensation at the time of the declaration of taking. The incident which occurred on cross-examination of the witness by appellees’ attorney and upon which appellant relies for reversal, is as follows: “Q. Now, I believe you were working for the highway department back in April of 1958, when the appraisal was made and five hundred dollars deposited down here with the Clerk as fair compensation, were you? A. No, sir, I was not.” It is a well settled rule that in order to test the credibility of a witness for purposes of impeachment a witness may be cross-examined to show prior inconsistent statements. Missouri Pac. R. R. v. Zolliecoffer, 209 Ark. 559, 191 S. W. 2d 587; Stevens v. State, 117 Ark. 64, 174 S. W. 219; Tullis v. State, 162 Ark. 116, 257 S. W. 380. If the witness had made the first appraisal, his answer to the question asked above would have been “yes”. Then, of course, appellees’ attorney would undoubtedly have had the right to continue questioning him on this point for purposes of impeaching his testimony regarding his appraisal already admitted in evidence. But when his answer to the question was negative, and he subsequently testified that he knew nothing about the deposit, then the matter was dropped. Affirmed. Harris, C. J., and Holt, J., dissent; Ward, J., concurs.